Broyles, C. J.
In an action of bail-trover for the recovery of cotton, a description in the petition in the following terms is sufficiently certain to put the defendant on notice of what property is sued for and to withstand a general demurrer: “A certain lot of cotton consisting of five bales of cotton, described as follows, weighing 450$: more or less, each of the value of $337.50 dollars, the same being the five bales of cotton delivered to W. A. Lathem & Son [the defendants in the trover suit] by Henry McClure during the fall of 1920” (italics ours). See, in this connection, Nichols v. Hampton, 46 Ga. 253 (3); Leitner v. Strickland, 89 Ga. 363 (15 S. E. 469); Thomas Furniture Co. v. T. & C. Furniture Co., 120 Ga. 879 (48 S. E. 333; Charles v. Valdosta Foundry Co., 4 Ga. App. 733 (3) (62 S. E. 493); Collins v. West, 5 Ga. App. 429 (63 S. E. 540); Pepper v. James, 7 Ga. App. 518 (67 S. E. 218); Gatlin v. Matthews, 16 Ga. App. 645 (85 S. E. 953); Gamble v. Shingler, 22 Ga. App. 608 (96 S. E. 705).
The court therefore erred in dismissing the petition on oral motion upon the ground that the description of the property sued for was insufficient to put the defendant on notice of what property was sued for.

Judgment reversed.


Luke and Bloodworth, JJ., concur.